DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-4, 8, 11-13, 35-44 are currently pending. 
Priority:  	This application has PRO 62/152,644 (04/24/2015);
This application has PRO 62/140,360 (03/30/2015).
Election/Restrictions
Applicant previously elected without traverse Group I, claims 1-13, 31, and 32, in the reply filed on 12/3/18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11-13, 35-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US20150299784, EFD 2013-08-28).
Fan teaches oligonucleotides attached to a bead (301) as shown in Fig. 3: 

    PNG
    media_image1.png
    186
    840
    media_image1.png
    Greyscale

which is synthesized by the split/pool process such as shown in Fig. 2C and described at [0287]-[0289] “methods of synthesizing oligonucleotides (e.g. molecular barcodes)” where the oligonucleotide synthesized is coupled to a solid support ([0287]) which corresponds to the instant claim “component barcodes”.  The synthesized oligonucleotide at the end of Fig. 2C corresponds to the instant claim’s “combinatorial barcode” which is partially shown in Fig. 3 (corresponding to the instant claim’s “first oligonucleotide” comprising a “target-specific region” (310), and a “unique barcode subunit sequence”), where the complement corresponding to the instant claim’s “second oligonucleotide” would be produced in the split/pool synthesis process. Thus, Fan teaches the claimed composition comprising component barcodes (i.e. Fig. 2C) comprising a unique barcode subunit sequence (i.e. Cell Label 1), linker sequences (i.e. Linker 1, Linker 2), and solid supports (301), and wherein the combinatorial barcode comprises two oligonucleotides, oligodT (310), and the target comprises mRNA (i.e. Fig. 30).  Fan teaches “a plurality of oligonucleotide tags” wherein “an oligonucleotide tag of the plurality of oligonucleotide tags comprises an oligodT sequence” (claim 164) and “the target nucleic acid binding region comprises a sequence selected from the group consisting of a gene-specific sequence, an oligo-dT sequence, a random multimer, and any combination thereof” ([0005]).  Regarding claims 2-4, 11-13, 35-44, Fan teaches the combination of subunit sequences as show in Fig. 3 and [0247] which includes a linker joining two subunits or labels corresponding to m-1 and a barcode subunit sequence-linker ([0247]; [0271]: “100,000 different molecular barcodes” in combination results in > 1,000,000; [0139]: “sepharose beads”); [0323] various lengths) which anticipates the claims.
	Response
Applicant amended the claims and argues that Fan does not teach the “n unique barcode subunit sequences” and “the target-specific region of the first oligonucleotide is oligo-dT” as in the amended claims.  This argument is not persuasive because Fan teaches such a structure as detailed supra.  Regarding the “second oligonucleotide” the split-pool synthesis using the process shown in Fig. 2 results in the oligonucleotide of Fig. 3 including the second oligonucleotide hybridized with the corresponding linker, cell label, and target specific region.  
Thus, the rejection is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US20150299784, EFD 2013-08-28).
Fan teaches as detailed in the 35 USC 102 rejection of claims 1-4, 11-13, 35-44 supra and incorporated herein.  Fan also renders these claims obvious because the level of skill in the art is very high and multiplex nucleic acid analysis of single cells using barcoded arrays was well-known in the art.  Regarding claim 8, which specifies multiple formulae for the oligonucleotides, Fan teaches split pool synthesis of “cell labels” ([0289]), a target binding region including a target specific binding site ([0248]), extension to incorporate barcodes ([0315]) and hybridization and attachment ([0331]-[0337]), which one of ordinary skill in the art would have reasonably considered in providing further multiplexing in the combinatorial method taught therein and an arrive at the claimed invention.  
	Response
Applicant amended the claims and argues that Fan does not teach the “n unique barcode subunit sequences” and “the target-specific region of the first oligonucleotide is oligo-dT” as in the amended claims.  This argument is not persuasive because Fan teaches such a structure as detailed supra.  Regarding the “second oligonucleotide” the split-pool synthesis using the process shown in Fig. 2 results in the oligonucleotide of Fig. 3 including the second oligonucleotide hybridized with the corresponding linker, cell label, and target specific region.  
Thus, the rejection is maintained.  

Conclusion
The claims are not in condition for allowance.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639